PD-1303-15
                  PD-1303-15                                   COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                               Transmitted 10/1/2015 1:52:10 PM
                                                                Accepted 10/2/2015 11:16:40 AM
                                                                                 ABEL ACOSTA
                              No.______________	                                        CLERK
                                           	  
                                    IN	  THE	  
                COURT	  OF	  CRIMINAL	  APPEALS	  
                                   OF	  TEXAS	  
                              AUSTIN,	  TEXAS	  
                                           	  
             ROXANE	  YVETTE	  DAVIS,	  APPELLANT	  
                                          V.	  
               THE	  STATE	  OF	  TEXAS,	  APPELLEE	  
                                           	  
 APPELLANT’S	  PETITION	  FOR	  DISCRETIONARY	  REVIEW	  
                                           	  
                CASE	  NUMBER	  12-­‐15-­‐00077-­‐CR	  
                        COURT	  OF	  APPEALS	  
              FOR	  THE	  12TH	  DISTRICT	  OF	  TEXAS	  
                             AT	  TYLER,	  TEXAS	  
                                           	  
              ON	  APPEAL	  FROM	  NO.	  241-­‐1149-­‐14	  
       IN	  THE	  241ST	  JUDICIAL	  DISTRICT	  COURT	  OF	  
                      SMITH	  COUNTY,	  TEXAS	  
     HONORABLE	  JACK	  SKEEN,	  JR,	  JUDGE	  PRESIDING	  
                                           	  
                       J.	  BRANDT	  THORSON	  
                     STATE	  BAR	  NO.	  24043958	  
                        606	  E.	  METHVIN	  ST.	  
                               P.O.	  BOX	  3768	  
                     LONGVIEW,	  TEXAS	  75606	  
                              (903)	  758-­‐4878	  
                    (903)	  212-­‐3038	  FACSIMILE	  
                                           	  
         APPELLANT	  REQUESTS	  ORAL	  ARGUMENT	  
                                           	  
                                           	  
                                           	  
                                           	  
                                           	  
                                           	  
October 2, 2015
                                           	  
                 IDENTITY	  OF	  JUDGE,	  PARTIES,	  &	  COUNSEL	  
Appellant:	   Roxane	  Yvette	  Davis	  
Appellee:	   The	  State	  of	  Texas,	  by	  and	  through	  her	  Criminal	  District	  	  
               Attorney	  of	  Smith	  County,	  D.	  Matt	  Bingham	  
	  
Trial	  Judge	  
Hon.	  Jack	  Skeen,	  Jr.	  
241st	  Judicial	  District	  Judge	  
100	  N.	  Broadway,	  Room	  220	  
Tyler,	  Texas	  75702	  
	  
Appellant’s	  Trial	  &	  Appellate	  Counsel:	  
J.	  Brandt	  Thorson	  
State	  Bar	  No.	  24043958	  
J.	  Brandt	  Thorson,	  PLLC	  
606	  E.	  Methvin	  St.	  
P.O.	  Box	  3768	  
Longview,	  Texas	  75606	  
jbt@jbtfirm.com	  
	  
Appellee’s	  Trial	  &	  Appellate	  Counsel:	  
Lucas	  R.	  Machicek	  (Trial	  Counsel)	  
State	  Bar	  No.	  24064230	  
Michael	  J.	  West	  (Appellate	  Counsel)	  
State	  Bar	  No.	  21203300	  
Smith	  County	  Assistant	  Criminal	  District	  Attorney	  
100	  N.	  Broadway,	  Ste.	  400	  
Tyler,	  Texas	  75702	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  


	                                                                                                          2	  
                                       TABLE	  OF	  CONTENTS	  
Cover	  Page…………………………………………………...……………………………………1	  
	  
Identity	  of	  Judge,	  Parties	  &	  Counsel…………………………………………………….2	  
	  
Table	  of	  Contents……………………………………………………………………………….3	  
	  
Index	  of	  Authorities…………………………………………………………………………...4	  
	  
Statement	  Regarding	  Oral	  Argument………………………………………………..…5	  
	  
Statement	  of	  the	  Case…………………………………………………………………………5	  
	  
Statement	  of	  Procedural	  History………………………………………………………...5	  
	  
Grounds	  for	  Review……………………………………………………………………………6	  
        The	  Court	  of	  Appeals	  erred	  when	  it	  held	  that	  Appellant’s	  
        punishment	  assessed	  was	  not	  cruel	  and	  unusual	  punishment,	  as	  
        the	  relationship	  between	  the	  punishment	  assessed	  and	  the	  
        underlying	  criminal	  act	  is	  grossly	  disproportionate.	  
        	  
Argument………………………………………………………………………………………..…6	  
	  
Prayer	  for	  Relief………………………………………………………………………………10	  
	  
Certificate	  of	  Compliance………………………………………………………………….11	  
	  
Certificate	  of	  Service………………………………………………………………………...11	  
	  
Appendix…………………………………………………………………………………………12	  
	  
	  
	  
	  
	  
	  
	  
	  
	  


	                                                                                           3	  
                                     INDEX	  OF	  AUTHORITIES	  
                                                     	  
	  
Atkins	  v.	  Virginia,	  536	  U.S.	  304,	  122	  S.Ct.	  2242,	  153	  L.Ed.2d	  335	  (2002).8	  
	  
Davis	  v.	  Texas,	  2015	  WL	  5157530	  (Tex.App.-­‐Tyler,	  delivered	  Sept.	  2,	  
2015)……………………………………………………………………………………...…….5,12	  
	  
Ford	  v.	  Wainwright,	  477	  U.S.	  399,	  106	  S.Ct.	  2595,	  91	  L.Ed.	  2d	  335	  
(1986)……………………………………………………………………………………………….8	  
	  
Roper	  v.	  Simmons,	  543	  U.S.	  551,	  125	  S.Ct.	  1183,	  161	  L.Ed.	  2d	  1	  (2005)….8	  
	  
Rummel	  v.	  Estell,	  445	  U.S.	  263,	  100	  S.Ct.	  1133,	  63	  L.Ed.2d	  382	  
(1980)………………………………………………………………………………………….7,8,9	  
	  
Solem	  v.	  Helm,	  463	  U.S.	  277,	  103	  S.Ct.	  3001,	  77	  L.Ed.2d	  637	  (1983)……...7	  
	  
Weems	  v.	  U.S.,	  217	  U.S.	  349,	  30	  S.Ct.	  544,	  54	  L.Ed.	  793	  (1910)……………8.9	  
	  
	  
Tex.	  Penal	  Code	  §	  31.03…………………………………………………………………...…5	  
	  
Tex.	  R.App.Pro.	  9.4(i)(3)…..	  …………………………………………………………..….11	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  


	                                                                                                              4	  
                             STATEMENT	  REGARDING	  ORAL	  ARGUMENT	  

             The	  Appellant	  respectfully	  requests	  oral	  argument.	  

             	  

                                                 STATEMENT	  OF	  THE	  CASE	  

	           Appellant	  was	  charged	  by	  indictment	  with	  the	  offense	  of	  Theft,	  of	  

the	  value	  of	  less	  than	  $1500,	  with	  enhancement	  of	  two	  previous	  

convictions	  of	  theft,	  in	  violation	  of	  Tex.	  Penal	  Code	  §	  31.03.	  	  (CR.,	  p.	  1).	  	  

Appellant	  entered	  an	  open	  plea	  to	  the	  Court.	  	  Appellant	  entered	  a	  plea	  of	  

guilty	  to	  the	  offense	  of	  theft	  as	  alleged	  in	  the	  indictment	  and	  entered	  

pleas	  of	  true	  to	  the	  enhancement	  allegations	  contained	  in	  the	  indictment	  

on	  February	  2,	  2015	  (Vol.	  1,	  p.	  3,	  13).	  	  On	  February	  26,	  2015,	  the	  Court	  

conducted	  a	  Sentencing	  Hearing,	  assessing	  punishment	  at	  16	  months	  in	  

a	  State	  Jail	  Facility.	  	  (Vol.	  2,	  p.	  80).	  	  Appellant	  timely	  perfected	  the	  

appeal.	  	  (CR.,	  p.	  60).	  	  	  

	  

                                  STATEMENT	  OF	  PROCEDURAL	  HISTORY	  

	           Appellant	  presented	  two	  issues	  in	  the	  appellate	  brief.	  	  The	  

conviction	  was	  affirmed	  in	  the	  Memorandum	  Opinion	  issued	  on	  

September	  2,	  2015.	  	  Roxanne	  Yvette	  Davis	  v.	  Texas,	  2015	  WL	  5157530	  

(Tex.App.-­‐Tyler,	  delivered	  Sept.	  2,	  2015)(See	  Appendix).	  	  No	  Motion	  for	  


	                                                                                                                               5	  
Rehearing	  was	  filed;	  therefore,	  no	  date	  for	  said	  motion	  was	  overruled	  or	  

otherwise	  disposed	  of.	  	  This	  petition	  is	  due	  to	  be	  filed	  on	  October	  2,	  

2015,	  and	  therefore,	  it	  is	  timely	  filed.	  

	  

                                         GROUND	  FOR	  REVIEW	  

	        The	  Court	  of	  Appeals	  erred	  when	  it	  held	  that	  Appellant’s	  

punishment	  assessed	  was	  not	  cruel	  and	  unusual	  punishment,	  as	  the	  

relationship	  between	  the	  punishment	  assessed	  and	  the	  underlying	  

criminal	  act	  is	  grossly	  disproportionate.	  	  

	  
                                                  ARGUMENT	  

	        The	  Trial	  Court’s	  assessment	  of	  a	  16	  month	  confinement	  in	  a	  State	  

Jail	  facility	  for	  an	  underlying	  theft	  with	  a	  restitution	  figure	  of	  $275	  is	  

unconstitutionally	  disproportionate	  (Vol.	  2,	  p.	  26).	  Limiting	  the	  scope	  of	  

the	  8th	  Amendment	  to	  death	  penalty	  cases	  has	  no	  foundation	  in	  the	  

Constitution.	  	  	  

	        The	  logic	  of	  the	  opinion	  from	  the	  Court	  of	  Appeals	  is	  circular.	  	  The	  

Court	  rationalizes	  that	  the	  Legislature	  is	  vested	  with	  the	  power	  to	  define	  

crimes	  and	  proscribe	  punishment,	  and	  that	  as	  long	  as	  the	  punishment	  is	  

within	  the	  confines	  of	  a	  valid	  statute,	  it	  is	  necessarily	  not	  excessive,	  



	                                                                                                                     6	  
cruel	  or	  unusual.	  	  This	  gives	  the	  legislative	  branch	  unbridled	  power	  to	  

legislate	  any	  punishment	  it	  desires.	  	  It	  eliminates	  the	  oversight	  function	  

of	  the	  Courts.	  	  Just	  because	  an	  assessed	  punishment	  falls	  within	  the	  

legislated	  confines	  of	  the	  law	  does	  not	  mean	  that	  said	  punishment	  is	  

necessarily	  not	  cruel	  or	  unusual.	  

	        The	  Court	  then	  goes	  onto	  outline	  the	  3	  prong	  test	  found	  in	  Solem	  

v.	  Helm,	  463	  U.S.	  277,	  103	  S.Ct.	  3001,	  77	  L.Ed.2d	  637	  (1983)	  and	  define	  

the	  threshold	  issue	  of	  analysis	  as	  disproportionality.	  	  In	  analyzing	  

disproportionality,	  the	  Court	  relies	  exclusively	  on	  Rummel	  v.	  Estell,	  445	  

U.S.	  263,	  100	  S.Ct.	  1133,	  63	  L.Ed.2d	  382	  (1980).	  	  

	        Times	  have	  changed	  and	  so	  should	  the	  standards	  for	  analyzing	  

proportionality	  in	  sentences.	  	  In	  Rummel	  v.	  Estell,	  a	  5-­‐4	  majority	  opinion	  

from	  1980	  upheld	  a	  Mandatory	  Life	  conviction	  for	  a	  habitual	  Texas	  thief.	  	  

At	  first	  glance,	  this	  case	  is	  analogous	  to	  the	  case	  at	  hand.	  	  Both	  involve	  

Texans	  that	  had	  two	  previous	  convictions.	  	  Both	  cases	  involve	  theft,	  and	  

both	  result	  in	  enhanced	  sentences.	  	  The	  problem	  with	  this	  analysis,	  

however,	  is	  that	  it	  doesn’t	  take	  a	  closer	  look	  at	  the	  underlying	  

assumptions	  of	  the	  1980	  case	  and	  how	  jurisprudence	  has	  changed	  in	  the	  

last	  35	  years.	  	  The	  time	  of	  the	  ruling	  in	  Rummel	  is	  dramatically	  different	  

than	  the	  times	  in	  which	  we	  find	  ourselves	  today.	  


	                                                                                                                         7	  
          Looking	  at	  Death	  Penalty	  cases	  from	  the	  last	  35	  years,	  the	  view	  of	  

Cruel	  and	  Unusual	  Punishment	  has	  changed.	  	  Our	  society,	  in	  a	  large	  part	  

because	  of	  the	  decisions	  of	  the	  Courts,	  has	  moved	  forward.	  	  A	  

microcosm	  of	  this	  change	  is	  Death	  Penalty	  cases	  in	  the	  Supreme	  Court.	  	  

Examining	  a	  timeline	  from	  1980	  until	  today	  reveals	  that	  the	  mentally	  

retarded,	  minors,	  and	  insane	  can	  no	  longer	  be	  executed.	  	  See	  Atkins	  v.	  

Virginia,	  536	  U.S.	  304,	  122	  S.Ct.	  2242,	  153	  L.Ed.2d	  335	  (2002),	  Roper	  v.	  

Simmons,	  543	  U.S.	  551,	  125	  S.Ct.	  1183,	  161	  L.Ed.	  2d	  1	  (2005)	  and	  Ford	  v.	  

Wainwright,	  477	  U.S.	  399,	  106	  S.Ct.	  2595,	  91	  L.Ed.	  2d	  335	  (1986).	  	  This	  

is	  not	  a	  result	  of	  a	  change	  in	  the	  Constitution,	  but	  a	  change	  in	  the	  

interpretation	  of	  such.	  	  The	  same	  is	  true	  of	  how	  the	  8th	  Amendment	  

should	  be	  viewed	  in	  light	  of	  individuals	  charged	  in	  cases	  such	  as	  the	  

instant	  case	  and	  Rummel.	  

          A	  closer	  look	  at	  Rummel	  reveals	  that	  the	  majority	  opinion	  heavily	  

cites	  Weems	  v.	  U.S.	  in	  an	  effort	  to	  steer	  8th	  Amendment	  analysis	  away	  

from	  non-­‐death	  penalty	  cases.	  	  Weems	  v.	  U.S.,	  217	  U.S.	  349,	  30	  S.Ct.	  544,	  

54	  L.Ed.	  793	  (1910).	  	  By	  focusing	  on	  an	  extreme	  case	  where	  time	  was	  

not	  the	  only	  condition	  of	  confinement,	  the	  Court	  effectively	  creates	  a	  

standard	  that	  “as	  punishable	  by	  significant	  terms	  of	  imprisonment	  in	  a	  




	                                                                                                                   8	  
state	  penitentiary,	  the	  length	  of	  the	  sentence	  actually	  imposed	  is	  purely	  

a	  matter	  of	  legislative	  prerogative”	  Rummel,	  445	  U.S.	  at	  275.	  

          As	  Justice	  Powell	  states	  in	  the	  dissent,	  “The	  Court	  concedes	  today	  

that	  the	  principle	  of	  disproportionality	  plays	  a	  role	  in	  the	  review	  of	  

sentences	  imposing	  the	  death	  penalty,	  but	  suggests	  that	  the	  principle	  

may	  be	  less	  applicable	  when	  a	  noncapital	  sense	  is	  challenged.	  	  Such	  

limitation	  finds	  no	  support	  in	  the	  History	  of	  Eighth	  Amendment	  

jurisprudence.”	  	  Id.	  at	  288.	  	  It	  is	  time	  that	  the	  wrong	  of	  Rummel	  be	  

corrected.	  	  An	  honest	  analysis	  of	  proportionality	  reveals	  that	  from	  a	  

historical	  perspective,	  the	  idea	  of	  disproportionality	  applies	  to	  both	  

capital	  and	  non-­‐capital	  cases.	  	  Whether	  dating	  back	  to	  the	  extraordinary	  

circumstances	  of	  Weems	  in	  1910	  or	  merely	  using	  common	  sense,	  

proportionality	  and	  reason	  deserve	  a	  chance.	  

          In	  the	  case	  at	  hand,	  the	  Appellant	  admits	  during	  testimony	  at	  

Sentencing	  to	  a	  restitution	  amount	  of	  $270.	  	  (Vol.	  2,	  p.	  26).	  	  Dividing	  that	  

sum	  over	  the	  sixteen-­‐month	  period	  of	  confinement,	  the	  Appellant’s	  

monthly	  payment	  of	  time	  to	  society	  is	  only	  worth	  $16.875	  per	  month.	  	  

Taken	  further,	  her	  time	  is	  worth	  less	  than	  56	  cents	  per	  day.	  	  Granted,	  

she	  plead	  true	  to	  the	  two	  enhancement	  allegations	  in	  the	  second	  




	                                                                                                                     9	  
paragraph	  of	  her	  indictment,	  but	  the	  severity	  of	  her	  previous	  crimes	  

leads	  one	  to	  question	  the	  rationality	  of	  such	  a	  steep	  sentence.	  

          Times	  are	  changing,	  and	  so	  are	  the	  standards	  used	  to	  determine	  

what	  is	  a	  just	  sentence.	  	  As	  is	  evident	  with	  President	  Obama’s	  recent	  call	  

to	  eliminate	  Mandatory	  Minimum	  Sentencing	  guidelines	  in	  the	  federal	  

system	  and	  the	  overrunning	  costs	  of	  keeping	  non-­‐violent	  offenders	  

incarcerated,	  Appellant	  prays	  that	  this	  Court	  will	  re-­‐examine	  this	  issue.	  

	  
	  
                                          PRAYER	  FOR	  RELIEF	  

	        WHEREFORE,	  PREMISES	  CONSIDERED,	  Appellant	  respectfully	  

prays	  that	  this	  Court	  grant	  discretionary	  review	  and,	  after	  full	  briefing	  

on	  the	  merits,	  issue	  an	  opinion	  reversing	  the	  Court	  of	  Appeals’	  judgment	  

and	  remanding	  the	  cause	  to	  the	  trial	  court	  for	  a	  new	  trial.	  

	  
Respectfully	  Submitted,	  
/s/J.	  Brandt	  Thorson	  
J.	  Brandt	  Thorson	  
State	  Bar	  No.	  24043958	  
J.	  Brandt	  Thorson,	  PLLC	  
606	  E.	  Methvin	  St.	  
P.O.	  Box	  3768	  
Longview,	  Texas	  75606	  
jbt@jbtfirm.com	  
	  
	  
	  


	                                                                                                               10	  
                                CERTIFICATE	  OF	  COMPLIANCE	  

	       I,	  J.	  Brandt	  Thorson,	  do	  hereby	  certify	  that	  the	  word	  count	  

specified	  in	  Tex.	  Rules	  of	  App.	  Proc.	  9.4(i)(3)	  provided	  by	  the	  computer	  

program	  used	  to	  prepare	  this	  brief	  is	  1621	  words.	  

	  
/s/J.	  Brandt	  Thorson	  
J.	  Brandt	  Thorson	  
	  
                                    CERTIFICATE	  OF	  SERVICE	  

	       We	  hereby	  certify,	  by	  affixing	  my	  signature	  below,	  that	  a	  true	  and	  

correct	  copy	  of	  the	  foregoing	  Petition	  for	  Discretionary	  Review,	  was	  

delivered	  via	  the	  electronic	  filing	  manager	  to	  (1)	  D.	  Matt	  Bingham,	  

Criminal	  District	  Attorney	  of	  Smith	  County,	  Texas	  and	  (2)	  to	  the	  Office	  of	  

the	  State	  Prosecuting	  Attorney	  on	  	  October	  1,	  2015.	  	  

	  
/s/J.	  Brandt	  Thorson	  
J.	  Brandt	  Thorson	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  


	                                                                                                           11	  
                                           APPENDIX	  
	  
Roxanne	  Yvette	  Davis	  v.	  Texas,	  2015	  WL	  5157530	  (Tex.App.-­‐Tyler,	  
delivered	  Sept.	  2,	  2015)	  




	                                                                                              12	  
                                  NO. 12-15-00077-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ROXANNE YVETTE DAVIS,                           §      APPEAL FROM THE 241ST
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Roxanne Yvette Davis appeals her conviction for theft, for which she was sentenced to
confinement for sixteen months. In two issues, Appellant argues her sentence is excessive and
grossly disproportionate to the crime of which she was convicted. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with theft. The indictment further alleged that
Appellant had twice been previously convicted of theft. Appellant pleaded “guilty,” and the
matter proceeded to a trial on punishment. Ultimately, the trial court sentenced Appellant to
confinement for sixteen months, and this appeal followed.


                              CRUEL AND UNUSUAL PUNISHMENT
       In her first and second issues, Appellant argues that the sixteen month sentence imposed
by the trial court amounts to cruel and unusual punishment. However, Appellant made no timely
objection to the trial court raising the issue of cruel and unusual punishment and has, therefore,
failed to preserve any such error. See Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App.
1996) (waiver with regard to rights under the Texas Constitution); Curry v. State, 910 S.W.2d
490, 497 (Tex. Crim. App. 1995) (waiver with regard to rights under the United States
Constitution); Ajisebutu v. State, 236 S.W.3d 309, 311–12 (Tex. App.–Houston [1st Dist.] 2007,
no pet.) (waiver with regard to Texas Code of Criminal Procedure, Article 1.09); see also TEX R.
APP. P. 33.1; Mays v. State, 285 S.W.3d 884, 889 (Tex. Crim. App. 2009). (“Preservation of error
is a systemic requirement that a first-level appellate court should ordinarily review on its own
motion[;] . . . it [is] incumbent upon the [c]ourt itself to take up error preservation as a threshold
issue.”). But even despite Appellant’s failure to preserve error, we conclude that the sentence
about which she complains does not constitute cruel and unusual punishment.
       The Eighth Amendment to the Constitution of the United States provides that “[e]xcessive
bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishments
inflicted.” U.S. CONST.   AMEND.   VIII. This provision was made applicable to the states by the
Due Process Clause of the Fourteenth Amendment. Meadoux v. State, 325 S.W.3d 189, 193
(Tex. Crim. App. 2010) (citing Robinson v. California, 370 U.S. 660, 666–67, 82 S. Ct. 1417,
1420–21, 8 L. Ed. 2d 758 (1962)).
       The legislature is vested with the power to define crimes and prescribe penalties. See
Davis v. State, 905 S.W.2d 655, 664 (Tex. App.–Texarkana 1995, pet. ref’d); see also Simmons v.
State, 944 S.W.2d 11, 15 (Tex. App.–Tyler 1996, pet. ref’d). Courts have repeatedly held that
punishment which falls within the limits prescribed by a valid statute is not excessive, cruel, or
unusual. See Harris v. State, 656 S.W.2d 481, 486 (Tex. Crim. App. 1983); Jordan v. State, 495
S.W.2d 949, 952 (Tex. Crim. App. 1973); Davis, 905 S.W.2d at 664. In the case at hand,
Appellant was convicted of theft of property valued at less than $1,500 with two prior theft
convictions, the punishment range for which is one hundred eighty days to two years. See TEX.
PENAL CODE ANN. §§ 12.35(a), 31.03(e)(4)(D) (West Supp. 2014). Thus, the sentence imposed
by the trial court falls within the range set forth by the legislature. Therefore, the punishment is
not prohibited as cruel, unusual, or excessive per se.
       Nonetheless, Appellant urges the court to perform the three part test originally set forth in
Solem v. Helm, 463 U.S. 277, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983). Under this test, the
proportionality of a sentence is evaluated by considering (1) the gravity of the offense and the
harshness of the penalty, (2) the sentences imposed on other criminals in the same jurisdiction,
and (3) the sentences imposed for commission of the same crime in other jurisdictions. Solem,
463 U.S. at 292, 103 S. Ct. at 3011. The application of the Solem test has been modified by Texas
courts and the Fifth Circuit Court of Appeals in light of the Supreme Court’s decision in



                                                  2
Harmelin v. Michigan, 501 U.S. 957, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991) to require a
threshold determination that the sentence is grossly disproportionate to the crime before
addressing the remaining elements. See, e.g., McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir.
1992), cert. denied, 506 U.S. 849, 113 S. Ct. 146, 121 L. Ed. 2d 98 (1992); see also Jackson v.
State, 989 S.W.2d 842, 845–46 (Tex. App.–Texarkana 1999, no pet.).
         We first must determine whether Appellant’s sentence is grossly disproportionate. In so
doing, we are guided by the holding in Rummel v. Estell, 445 U.S. 263, 100 S. Ct. 1133, 63
L. Ed. 2d 382 (1980). In Rummel, the Supreme Court addressed the proportionality claim of an
appellant who had received a mandatory life sentence under a prior version of the Texas habitual
offender statute for a conviction of obtaining $120.75 by false pretenses. See id., 445 U.S. at 266,
100 S. Ct. at 1135. A life sentence was imposed because the appellant also had two prior felony
convictions––one for fraudulent use of a credit card to obtain $80.00 worth of goods or services
and the other for passing a forged check in the amount of $28.36. Id., 445 U.S. at 266, 100 S. Ct.
at 1134–35. After recognizing the legislative prerogative to classify offenses as felonies and,
further, considering the purpose of the habitual offender statute, the court determined that the
appellant’s mandatory life sentence did not constitute cruel and unusual punishment. Id., 445 U.S.
at 285, 100 S. Ct. at 1145.
         In the case at hand, the offense committed by Appellant––theft of less than $1,500 with
two prior theft convictions––is more serious than the combination of offenses committed by the
appellant in Rummel, while Appellant’s sixteen month sentence is far less severe than the life
sentence upheld by the Supreme Court in Rummel. Thus, it is reasonable to conclude that if the
sentence in Rummel was not unconstitutionally disproportionate, then neither is the sentence
assessed against Appellant in the case at hand. Therefore, since we do not find the threshold test
to be satisfied, we need not apply the remaining elements of the Solem test. Appellant’s first and
second issues are overruled.


                                                   DISPOSITION
         Having overruled Appellant’s first and second issues, we affirm the trial court’s judgment.
                                                                  JAMES T. WORTHEN
                                                                     Chief Justice
Opinion delivered September 2, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                              (DO NOT PUBLISH)


                                                              3